DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:	The closest prior art of record Dambrine (US 2014/0369847), Dambrine-935 (US 2014/0334935), Sutton (US 2014/0246113), Naik (US 2012/0051935), Coupe (US 2011/0277869), and Naik-743 (US 2011/0182743) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 1.  	To review the state of the prior art, Dambrine-935 teaches a preform with a three-dimensional fibrous structure having a thickness and being woven in a single piece by multilayer weaving of layers of warp yarns and layers of weft yarns distributed along the thickness, the preform defining at least one first portion and at least one second portion extending the first portion toward a thin edge of the preform (abstract and paragraph [0028]).  Dambrine-935 teaches the preform comprises a first group of successive layers of warp yarns C1, which includes at least one layer of warp yarns and which is external in the first portion, a second group of successive layers of warp yarns C2, which includes at least one layer of warp yarns and which is located immediately below the first group of layers of warp yarns C1, and a first group of successive layers of weft T1, T2, which includes at least one layer of weft yarns and which is connected according to a weave with the first group of layers of warp yarns, so as to be external in the first portion (Annotated Figure 2, shown below and paragraph [0039]).
    PNG
    media_image1.png
    388
    835
    media_image1.png
    Greyscale
 	Dambrine-935 also teaches the number of layers of warp yarns C2 – C10 forming the second portion is smaller relative to the number of layers of warp yarns forming the first portion C1 – C10, due to the absence of the first group of layers of warp yarns in the second portion, such that the second portion has a smaller thickness relative to that of the first portion and such that the second group of layers of warp yarns C2 is external in the second portion, and the first group of layers of weft yarns T1, T2 extends into the second portion, while being connected according to a weave with the second group of layers of warp yarns in the second portion, such that the first group of layers of weft yarns is also external in the second portion (Annotated Figure 2, shown above, and paragraph [0039]).  	However, Dambrine-935, along with the other prior art previously mentioned (Dambrine, Sutton, Naik, Coupe, and Naik-743) fail to teach or reasonably suggest the the weft yarns of the first group of layers of weft yarns have a yarn size smaller than the yarn size of the weft yarns of a second group of successive layers of weft yarns, the second group of layers of weft yarns including at least one layer of weft yarns and being located immediately below the first group of layers of weft yarns in the first portion, and/or the warp yarns of the first group of layers of warp yarns have a yarn size smaller than the yarn size of the warp yarns of the second group of layers of warp yarns.   	The closest prior art for this missing limitation is Coupe, which teaches an embodiment where there are a first set of layers of weft yarns t2 that have a larger yarn size than a second set of layers of weft yarns t1 which is used to adopt a thickness reduction transition that is more progressive (abstract, and paragraphs [0064] – [0067]).  However, this teaching fails to teach or reasonably suggest the claimed first group of weft yarns having a yarn size smaller than the claimed second group of weft yarns, where the first group of weft yarns also is present as an external layer in each of the first and second portions (as previously recited in claim 1). 	Claims 8 and 9 are allowable for requiring all the limitations of the allowable product recited by claim 1. 	Dependent claims 2-7, 10, and 11 are allowable because they are dependent upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783